
	
		II
		111th CONGRESS
		2d Session
		S. 3203
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2010
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To extend the National Flood Insurance Program through
		  May 31, 2010.
	
	
		1.Extension of National Flood
			 Insurance Program
			(a)ExtensionSection 129 of the Continuing
			 Appropriations Resolution, 2010 (Public Law 111–68), as amended by section 8 of
			 Public Law 111–144, is amended by striking by substituting and
			 all that follows through the period at the end, and inserting by
			 substituting May 31, 2010, for the date specified in each such
			 section..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall be considered to have taken effect on February 28,
			 2010.
			
